                                                                                                                      Case 2:18-cv-00187-JAD-GWF Document 35 Filed 04/19/19 Page 1 of 14



                                                                                                                  1   P. STERLING KERR, ESQ.
                                                                                                                      Nevada Bar No. 3978
                                                                                                                  2   GEORGE E. ROBINSON, ESQ.
                                                                                                                      Nevada Bar No. 9667
                                                                                                                  3   LAW OFFICES OF P. STERLING KERR
                                                                                                                      2450 St. Rose Parkway, Suite 120
                                                                                                                  4   Henderson, Nevada 89074
                                                                                                                      Telephone No. (702) 451–2055
                                                                                                                  5   Facsimile No. (702) 451-2077
                                                                                                                      Email: sterling@sterlingkerrlaw.com
                                                                                                                  6   Email: george@sterlingkerrlaw.com
                                                                                                                      Attorneys for Plaintiffs
                                                                                                                  7
                                                                                                                                              UNITED STATES DISTRICT COURT
LAW OFFICES OF P. STERLING KERR




                                                                                                                  8
                                                     2450 St. Rose Parkway, Suite 120, Henderson, Nevada 89074




                                                                                                                                                       DISTRICT OF NEVADA
                                                        Telephone: (702) 451-2055 Facsimile: (702) 451-2077




                                                                                                                  9
                                                                                                                       INTERNATIONAL MARKETS LIVE,                Case No.: 2:18-cv-00187-JAD-GWF
                                                                                                                 10    INC., a New York corporation;
                                  ATTORNEYS AT LAW




                                                                                                                       CHRISTOPHER TERRY, an individual;
                                                                                                                 11                                               OPPOSITION TO DEFENDANT
                                                                                                                                       Plaintiffs,                SCOTT CARNEY’S MOTION FOR
                                                                                                                 12                                               ATTORNEY’S FEES AND COSTS
                                                                                                                       v.
                                                                                                                 13
                                                                                                                       SCOTT CARNEY, an individual; ETHAN
                                                                                                                 14    VANDERBUILT, an individual;

                                                                                                                 15                   Defendants.

                                                                                                                 16

                                                                                                                 17
                                                                                                                             COMES NOW Plaintiffs INTERNATIONAL MARKETS LIVE (hereafter “IML”) and
                                                                                                                 18

                                                                                                                 19   CHRISTOPHER TERRY (hereafter “Terry”), by and through their attorneys the Law Offices of

                                                                                                                 20   P. Sterling Kerr, and hereby oppose Defendant SCOTT CARNEY’s (hereafter “Carney”) Motion

                                                                                                                 21   for Attorney’s Fees and Costs.
                                                                                                                 22
                                                                                                                      ///
                                                                                                                 23
                                                                                                                      ///
                                                                                                                 24

                                                                                                                 25

                                                                                                                 26
                                                                                                                 27

                                                                                                                 28

                                                                                                                                                           Page 1 of 14
     Case 2:18-cv-00187-JAD-GWF Document 35 Filed 04/19/19 Page 2 of 14


              This Opposition is made and based upon all the papers and pleadings on file herein, the
 1
     Points and Authorities attached hereto, and such oral argument as may be adduced at a hearing
 2

 3   of this matter.

 4            DATED this 19th day of April, 2019.

 5
                                                    LAW OFFICES OF P. STERLING KERR
 6
                                                    By:/s/ George Robinson, Esq.
 7
                                                        P. STERLING KERR, ESQ.
 8                                                      Nevada Bar No. 3978
                                                        GEORGE ROBINSON, ESQ.
 9                                                      Nevada Bar No. 9667
                                                        LAW OFFICES OF P. STERLING KERR
10                                                      2450 St. Rose Parkway, Suite 120
11                                                      Henderson, Nevada 89074
                                                        Telephone No. (702) 451–2055
12                                                      Facsimile No. (702) 451-2077
                                                        Email: sterling@sterlingkerrlaw.com
13                                                      Email: george@sterlingkerrlaw.com
                                                        Attorneys for Plaintiff
14

15

16                       MEMORANDUM OF POINTS AND AUTHORITIES

17       I.      INTRODUCTION
18            The Court must deny Carney’s Motion for Attorneys’ Fees and Costs because Carney
19
     has no basis for said Motion. Carney’s Motion seeks an unconscionable $61,336.13 for the
20
     litigation of two basic motions. Carney’s use of both federal case law and Nevada statutory law
21
     as a basis for his request for attorneys’ fees is the first of many fatal problems with his Motion.
22

23   Pursuant to well established supreme court precedent, Carney cannot use federal law as a basis

24   for attorneys’ fees because only Nevada substantive law applies to the present matter.

25   Furthermore, Carney cannot use NRS 18.010(2)(b) as a basis for his outlandish attorney’s fees
26
     because no trial has been conducted and no findings of fact have been made regarding the merits
27
     of Plaintiffs’ claims when such findings are mandated by Nevada law. Moreover, Plaintiffs had
28

                                              Page 2 of 14
     Case 2:18-cv-00187-JAD-GWF Document 35 Filed 04/19/19 Page 3 of 14


     a good faith basis for asserting personal jurisdiction over Carney because he specifically targeted
 1
     Terry, a Nevada resident, and specifically aimed his slanderous statements so that the harm
 2

 3   would be felt in Nevada.

 4            Alternatively, if the Court elects to award attorney’s fees, Carney’s clearly fabricated and

 5   inflated attorney’s fees are unreasonable under Nevada law. Carney’s attorneys spent over 140
 6
     billable hours in the preparation of a motion to dismiss and a motion for attorney’s fees. There
 7
     was no discovery and no evidentiary hearing. Therefore, Plaintiffs respectfully request that the
 8
     Court deny Carney’s Motion in its entirety. Alternatively, if the Court elects to award attorney’s
 9
     fees, Plaintiffs respectfully request that the Court deny or limit Carney’s attorney’s fees because
10

11   the exorbitant and inflated attorney’s fees are unreasonable.

12      II.      STATEMENT OF RELEVANT FACTS AND PROCEDURAL HISTORY
13            The present action stems from Carney’s defamatory statements regarding Plaintiffs and
14
     Plaintiffs’ business practices. In February 2016, Carney traveled to Las Vegas to meet with Terry
15
     about Forex trading techniques. See Order at pgs. 1-2 [Doc #30]. Together, they recorded videos
16
     on this topic from Terry’s Las Vegas residence, but their relationship thereafter degraded. Id. at
17

18   p. 2. Carney emailed Terry at some point, stating that he would “go on the offensive” if Terry

19   didn’t pay him $50,000 – a statement Terry understood to mean that Carney would allege

20   wrongdoings by IML to federal authorities. Id. Shortly after these threats were made, CARNEY
21   posted derogatory statements against Plaintiffs in the comments section of HALTERMAN’s
22
     Facebook page.
23
                CARNEY filed a false Complaint with the Commodities Futures Trading Commission
24
     on or about the beginning of January 2018. On or about January 19, 2018, CARNEY posted:
25

26   “IML Federal Investigation in FULL SWING! That's all I cansay.” On or about March 10, 2018,

27   CARNEY posted:

28

                                               Page 3 of 14
     Case 2:18-cv-00187-JAD-GWF Document 35 Filed 04/19/19 Page 4 of 14


                   Harmonic Traitor Update: iMarketsLive has filed a $4million
 1                 defamation lawsuit against myself and 3 other individuals. They
                   know that I have a $100 mil ip civil suit in the works! But Chris,
 2
                   BIG MISTAKE! These deceit that you so easily employ to grow
 3                 your scheme in the name of my work is over! I am filing both a
                   SLAAP and countersuit, just in time for the big iml Vegas Expo. If
 4                 you an iml affiliate, DELETE ME NOW and the REAL Harmonic
                   TRADERS can stay tuned. #HarmonicTakeover #imarketslive
 5                 #ChrisTerry #harmonictraitors #GetYoPopcorn
 6
            On or about April 4, 2018, CARNEY posted:
 7
                   Just recd 2nd complaint from imarketslive - serving me papers twice
 8                 on their $4million defamation lawsuit. At this point, it's harassment.
                   If you are in iml, iml group or affiliated or know someone who is,
 9                 you need to know that your so-called leaders are suing the very guy
                   (ME) who created the work they are copying. If you have any
10
                   respect for me, my work and most important, YOURSELF, LEAVE
11                 IML NOW! Any iml member or rep that sends me a confirmed
                   cancellation of imarketslive membership will get GOLD
12                 MEMBERSHIP and SOFTWARE FREE 30-days. Send to
                   ht@ht.com #HarmonicTakeover #Dryland #HarmonicKarma
13                 #CFTCBitch #30daystilimarketslivetakedown
14
            On or about March 16, 2018, CARNEY posted: “What's #HarmonicTakeover? The #iml
15
     Titanic! Have fun rising in Vegas as you hit the iceberg while I watch from dry land! 30Days.”
16
     On or about March 19, 2018, CARNEY posted: “HTAffiliate Program Starts this week! No fees.
17

18   No reps req. JUST EARN WITH ME! Comment "#imlTitantic" below for info!” On or about

19   May 22, 2018, CARNEY posted: “#CFTC - Playtime is over! #DRYLAND”. On or about May

20   24, 2018, CARNEY posted “Setting the harmonic pattern record straight next week! Million$
21   lawsuits, iml smack, programmer crooks&MY TRUTH! It changes now!”. On or about April 3,
22
     2018, CARNEY posts, “The OFFICIAL Harmonic Trader Platform for MetaTrader4 (MT4) is
23
     coming in 10days!!! #HarmonicTakeover #imlwho? #DryLand.”
24
            On February 1, 2018, Plaintiffs commenced the present action. Plaintiffs sought damages
25

26   for defamation and for injunctive relief to enjoin Carney from committing further defamatory

27   and tortious actions which harmed Plaintiffs’ business reputation. On or about May 24, 2018,

28   Plaintiffs filed their First Amended Complaint. See First Amended Complaint [Doc #19]. On

                                            Page 4 of 14
     Case 2:18-cv-00187-JAD-GWF Document 35 Filed 04/19/19 Page 5 of 14


     June 8, 2018, Carney filed his Motion to Dismiss. See Defendant Scott Carney’s Motion to
 1
     Dismiss Plaintiffs’ Amended Complaint for Lack of Personal Jurisdiction, Improper Venue, and
 2

 3   to Dismiss for Failure to State a Claim or Alternatively to Transfer [Doc #23]. After briefing on

 4   the issue, the Court issued its decision granting Carney’s Motion for Lack of Personal

 5   Jurisdiction. See Order Dismissing all Claims Against Scott Carney for Lack of Personal
 6
     Jurisdiction and Granting Leave to Amend [Doc #30]. In said order, the Court decided that there
 7
     was no personal jurisdiction over Carney in Nevada, however, the Court specifically declined to
 8
     rule on the other aspects of Carney’s Motion. Id. at p. 3. Moreover, the Court reasoned that the
 9
     any jurisdictional facts could be cured by amendment and thus dismissed Plaintiffs’ claims
10

11   without prejudice and granted leave to amend. Id. at p. 9.

12             On April 8, 2019, Carney filed his Motion for Attorney’s Fees and Costs. See Defendant
13   Scott Carney’s Motion for Attorneys’ Fees and Costs [Doc #34]. In his Motion, Carney seeks an
14
     attorneys’ fees award in an absurd amount of $61,336.13 alleging that Plaintiffs’ Complaint was
15
     to “silence Mr. Carney’s free speech and prevent Mr. Carney from further telling others that
16
     Plaintiff IML was being investigated by the CFTC for commodity violations.” See Motion for
17

18   Attorney’s Fees at pgs. 1 and 3. Carney is not a whistleblower entitled to some level of

19   protection, but rather is a common competitor seeking protected status to cloak his defamation

20   and tortious conduct. This Opposition now follows.
21      III.      LEGAL ARGUMENT
22
                  A. Legal Standard
23
                          a. Nevada Substantive Law Applies
24
               It is a long-recognized principle that federal courts sitting in diversity must apply state
25

26   substantive law and federal procedural law. Shady Grove Orthopedic Associates v. Allstate Ins.,

27   559 U.S. 393 (2010); see also Hanna v. Plumer, 380 U.S. 460, 465 (1965). When state

28   substantive law applies, attorneys’ fees are to be awarded in accordance with state law. Johnson

                                                Page 5 of 14
     Case 2:18-cv-00187-JAD-GWF Document 35 Filed 04/19/19 Page 6 of 14


     v. Incline Village Gen. Improvement Dist., 5 F.Supp. 2d 1113, 1114 (D. Nev. 1998).
 1
                          b. Nevada Standard for Attorney’s Fees
 2

 3          In Nevada, it is well settled that attorney's fees are not recoverable absent a statute, rule

 4   or contractual provision to the contrary. Rowland v. Lepire, 662 P.2d 13321336 (Nev. 1983);

 5   Locken v. Locken, 98 Nev. 369, 650 P.2d 803 (1982); and Von Ehrensmann v. Lee, 98 Nev. 335,
 6
     647 P.2d 377 (1982). Nevada’s statutory provision regarding attorney’s fees in contained in NRS
 7
     18 which reads in relevant part:
 8
                2. In addition to the cases where an allowance is authorized by specific
 9                 statute, the court may make an allowance of attorney’s fees to a
                   prevailing party:
10

11                  ...

12                  (b) Without regard to the recovery sought, when the court finds that
                        the claim, counterclaim, cross-claim or third-party complaint or
13                      defense of the opposing party was brought or maintained
14                      without reasonable ground or to harass the prevailing party. The
                        court shall liberally construe the provisions of this paragraph in
15                      favor of awarding attorney’s fees in all appropriate situations. It
                        is the intent of the Legislature that the court award attorney’s
16                      fees pursuant to this paragraph and impose sanctions pursuant to
                        Rule 11 of the Nevada Rules of Civil Procedure in all
17                      appropriate situations to punish for and deter frivolous or
18                      vexatious claims and defenses because such claims and defenses
                        overburden limited judicial resources, hinder the timely
19                      resolution of meritorious claims and increase the costs of
                        engaging in business and providing professional services to the
20                      public.
21          In assessing a motion for attorney’s fees under NRS 18.010(2)(b), the trial court must
22
     determine whether the plaintiff had reasonable grounds for its claims. Bergmann v. Boyce, 109
23
     Nev. 670 (Nev., 1993). A prevailing party must support its motion for attorney fees by showing
24
     evidence in the record supporting the proposition that the complaint was brought without
25

26   reasonable grounds or to harass the other party. Semenza v. Caughlin Crafted Homes, 111 Nev.

27   1089, 1095 (Nev., 1995).

28          The Nevada Supreme Court has defined groundless as “the allegations in the complaint

                                             Page 6 of 14
     Case 2:18-cv-00187-JAD-GWF Document 35 Filed 04/19/19 Page 7 of 14


     are not supported by any credible evidence at trial.” Allianz Ins. Co. v. Gagnon, 109 Nev. 990,
 1
     995 (Nev., 1993). To support such an award, however, "there must be evidence in the record
 2

 3   supporting the proposition that the complaint was brought without reasonable grounds or to

 4   harass the other party." Chowdhry v. NLVH, Inc., 109 Nev. 478, 486, 851 P.2d 459, 464 (1993).

 5              B. Carney Cannot Seek his Attorney’s Fees Under Federal Statute or Case
                   Law.
 6

 7          Here, Carney cannot seek his exorbitant Attorney’s Fees pursuant to federal statute or

 8   case law because Nevada substantive law applies. Plaintiffs’ action contained state law claims
 9   for: 1) defamation per se; 2) trade libel; 3) tortious interference with contractual relations; and
10
     4) tortious interference with prospective economic advantage. See First Amended Complaint
11
     [Doc #19]. Furthermore, Plaintiffs’ complaint relied upon diversity jurisdiction and did not
12
     contain any federal question jurisdiction claims. Id. In his Motion for Attorney’s Fees, Carney
13

14   seems to rely upon federal case law that this Court has discretion to award attorney’s fees against

15   a losing party. See Carney’s Motion for Attorney’s Fees and Costs at p. 5 (“common law allows

16   a court to assess attorney’s fees against a losing party that has acted in bad faith, vexatiously,
17   wantonly, or for oppressive reasons”). Pursuant to well established precedent, this Court may
18
     only apply Nevada law in considering Carney’s request for attorney’s fees. Therefore, to the
19
     extent that Carney seeks attorney’s fees under federal statute or case authority, the Court must
20
     deny Carney’s Motion for Attorney’s Fees and Costs.
21

22              C. Carney is Not Entitled to His Attorney’s Fees Under NRS 18.010(2)(b).

23          Carney seeks his ludicrous and inflated attorney’s fees in this matter without grounds to

24   do so. Plaintiffs brought the present action in good faith for the defamatory statements made by
25
     Carney which were disparaging to Plaintiffs’ reputation and business. Plaintiffs had a good faith
26
     basis in bringing the action in the present forum because facts exist that would support personal
27
     jurisdiction in Nevada. Carney cannot use NRS 18.010(2)(b) as a basis for attorney’s fees
28

                                              Page 7 of 14
     Case 2:18-cv-00187-JAD-GWF Document 35 Filed 04/19/19 Page 8 of 14


     because the Court has made no findings of fact in the matter and no trial has been conducted.
 1
     Carney cannot insist that this Court conduct a post-motion to dismiss fact finding excursion when
 2

 3   the Court has ruled that it has no personal jurisdiction over Carney. Therefore, Carney is not

 4   entitled to attorney’s fees under NRS 18.010(2)(b).

 5                      a. Plaintiffs’ Lawsuit Was Not Baseless Because Plaintiffs Proceeded
                           Under a Reasonable Grounds that this Court has Personal
 6
                           Jurisdiction Over Carney.
 7
            Carney first contends that Plaintiffs’ lawsuit was baseless because Carney allegedly has
 8
     no connection with Nevada. Here, there are personal statements about Terry that attack his
 9
     personal character and integrity. Terry is a resident of Nevada which is a fact Carney was aware
10

11   of because Carney came to visit Terry in Nevada. Furthermore, Carney’s online posts target

12   Terry and IML’s Vegas Expo in Nevada. Some of Carney’s posts are as follows:
13                  March 10, 2018 Post: “Harmonic Traitor Update: iMarketsLive has
14                  filed a $4million defamation lawsuit against myself and 3 other
                    individuals. They know that I have a $100 mil ip civil suit in the
15                  works! But Chris, BIG MISTAKE! These deceit that you so easily
                    employ to grow your scheme in the name of my work is over! I am
16                  filing both a SLAAP and countersuit, just in time for the big iml
                    Vegas Expo. If you an iml affiliate, DELETE ME NOW and the
17                  REAL Harmonic TRADERS can stay tuned. #HarmonicTakeover
18                  #imarketslive #ChrisTerry #harmonictraitors #GetYoPopcorn”.
                    (emphasis added).
19
                    April 4, 2018 Post: “Just recd 2nd complaint from imarketslive -
20                  serving me papers twice on their $4million defamation lawsuit. At
                    this point, it's harassment. If you are in iml, iml group or affiliated
21                  or know someone who is, you need to know that your so-called
22                  leaders are suing the very guy (ME) who created the work they are
                    copying. If you have any respect for me, my work and most
23                  important, YOURSELF, LEAVE IML NOW! Any iml member or
                    rep that sends me a confirmed cancellation of imarketslive
24                  membership will get GOLD MEMBERSHIP and SOFTWARE
                    FREE 30-days. Send to ht@ht.com #HarmonicTakeover #Dryland
25
                    #HarmonicKarma #CFTCBitch #30daystilimarketslivetakedown”
26
                    March 16, 2018 Post: “What's #HarmonicTakeover? The #iml
27                  Titanic! Have fun rising in Vegas as you hit the iceberg while I
                    watch from dry land! 30Days.” (emphasis added).
28

                                             Page 8 of 14
     Case 2:18-cv-00187-JAD-GWF Document 35 Filed 04/19/19 Page 9 of 14


             As set forth above, Carney’s defamatory statements specifically target Terry who Carney
 1
     knew was a resident of Las Vegas, Nevada. Carney also posted allegations that he was going to
 2

 3   file a “SLAAP and countersuit, just in time for the big iml Vegas Expo.” This post indicates that

 4   Carney was intentionally attempting to harm both IML and Terry in anticipation of the Vegas

 5   Expo which would be conducted in Las Vegas, Nevada. Carney further directs his comments
 6
     towards Plaintiff in Vegas when he states that IML will allegedly be sinking in Las Vegas,
 7
     Nevada while Carney will be watching from dry land. Not only do these posts target Terry who
 8
     is a Las Vegas resident but indicate that Carney is attempting to harm Plaintiffs business
 9
     reputation at their Expo which would be conducted in Las Vegas. Thus, it is Plaintiffs’ position
10

11   that this Court has specific jurisdiction over Carney because he purposefully directed his

12   activities in the forum.
13           Ultimately, after conducting a three-pronged analysis as to whether there was specific
14
     jurisdiction over Carney, the Court decided that there were insufficient connections between
15
     Plaintiffs’ claims and Nevada. Order at p. 9 [Doc #30]. However, the Court intentionally did not
16
     dismiss the claims with prejudice inferring that personal jurisdiction would exist in another
17

18   jurisdiction. See Id.

19           It should be noted that Carney’s Motion attempts to argue that Plaintiffs’ claims lack any

20   reasonable grounds because they were without basis in fact or law. See Carney’s Motion at p. 7.
21   In so arguing, Carney fails to properly take into account Nevada’s legal standard for attorney’s
22
     fees under NRS 18.010(2)(b). Groundless means “the allegations in the complaint are not
23
     supported by any credible evidence at trial.” Allianz Ins. Co., 109 Nev. 990 at 995. The facts
24
     Plaintiffs cite above demonstrate that Plaintiffs were proceeding under a good faith basis that
25

26   there was personal jurisdiction in Nevada. Thus, Carney’s contention is meritless that Plaintiffs’

27   claims were without basis in fact or law.

28   ///

                                             Page 9 of 14
     Case 2:18-cv-00187-JAD-GWF Document 35 Filed 04/19/19 Page 10 of 14


                        b. Plaintiffs’ Claims Were Not Groundless Under NRS 18.010(2)(b).
 1
            Carney is not entitled to his astronomical attorney’s fees under NRS 18.010(2)(b)
 2

 3   because Plaintiffs’ claims were not frivolous under said statute. Carney erroneously contends

 4   that even if jurisdiction were proper, Plaintiffs’ claims had no basis in law or fact. Carney’s

 5   Motion at p. 8. It should be noted Carney’s claim, that Plaintiffs’ claims were groundless, is itself
 6
     baseless. The Court specifically and intentionally declined to rule on the merits of Carney’s
 7
     Motion to Dismiss for Failure to State a Claim. See Order at p. 3 [Doc #30]. The Court ruled that
 8
     because it had no personal jurisdiction, it did not need to address the merits. Id. Carney now
 9
     attempts to claim, without any findings in the record or any evidence, that Plaintiff’s claims were
10

11   groundless1. As noted above, for an award of attorney’s fees under NRS 18.010(2)(b), a claim

12   must be found to be groundless which means “the allegations in the complaint are not supported
13   by any credible evidence at trial.” Allianz Ins. Co., 109 Nev. 990 at 995.
14
            Here, the Court has made no findings regarding Carney’s Motion to Dismiss for Failure
15
     to State a Claim let alone a decision on the merits of this case. The Court made a straightforward
16
     ruling on the narrow issue of personal jurisdiction. Carney attempts to conflate this ruling with
17

18   an actual ruling on the merits. No discovery has been conducted, trial has been conducted, no

19   fact finding has been performed, and no credibility weighed. Indeed, the Court has simply

20   operated within the motion to dismiss standard by taking the allegations in the complaint as true.
21   Carney erroneously seeks to have a trial on the merits of the case when Plaintiffs are unable to
22
     call witnesses, offer evidence into the record, or otherwise prosecute their claims. However, if a
23
     trial were to be held, it would become readily apparent that Carney’s statements were in fact
24
     defamatory because the statements he cited in his complaint to the CFTC had nothing to do with
25

26
     1
      It should be noted that Carney has exercised his right to challenge the jurisdiction of this Court
27
     over him. In response, the Court has ruled that it has no personal jurisdiction over Carney.
28   However, now Carney seeks for this Court to examine the merits of Plaintiffs’ claims and make
     new findings of fact despite the Court’s lack of personal jurisdiction to do so.
                                              Page 10 of 14
     Case 2:18-cv-00187-JAD-GWF Document 35 Filed 04/19/19 Page 11 of 14


     the actual reason for the investigation and subsequent settlement. The Court cannot reach the
 1
     “groundless” issue because no trial has been conducted and no findings of fact have been made.
 2

 3   Therefore, because there has been no findings of fact that Plaintiffs’ claims were not supported

 4   by any credible evidence at trial, the Court cannot even reach the issue of groundless.

 5              D. Carney’s Attorney’s Fees are Not Reasonable under Nevada Law.
 6
            Should the Court decide that Plaintiffs’ claims are groundless despite any findings or
 7
     evidence in the record to support such a contention, Carney is not entitled to his outrageous and
 8
     inflated attorney’s fees because his fees are not reasonable. Carney again mistakes the applicable
 9
     standard for the reasonableness for attorney’s fees. In Nevada, the method upon which a
10

11   reasonable fee is determined is subject to the discretion of the court, which is tempered by reason

12   and fairness. Shuette v. Beazer Homes Holdings Corp., 121 Nev. 837, 864 (Nev., 2005).
13   Reasonable attorney's fees are based on the "lodestar" calculation set forth in Hensley v.
14
     Eckerhart, 461 U.S. 424, 433 (1983). There the Court explained, the lodestar figure represents
15
     the "the number of hours reasonably expended on the litigation" multiplied by "a reasonable
16
     hourly rate." Id. Although this lodestar amount is presumed to represent an appropriate fee, it
17

18   may be adjusted upward or downward under certain circumstances. University of Nevada v.

19   Tarkanian, 110 Nev. 581, 590, 879 P.2d 1180, 1186 (1994).

20          While it is within the trial court’s discretion to determine the reasonable amount of
21   attorney fees under a statute or rule, in exercising that discretion, the court must analyze the
22
     requested amount in light of the factors enumerated in Brunzell v. Golden Gate National Bank.
23
     Id. at 864-65. Under Brunzell, when courts determine the appropriate fee to award in civil cases,
24
     they must consider the following factors: 1) the quality of the advocate; 2) the character and
25

26   difficulty of the work performed; 3) the work actually performed by the attorney; and 4) the

27   result obtained. Brunzell v. Golden Gate National Bank, 85 Nev. 345, 349 (Nev., 1969).

28          Despite the fact that Carney fails to conduct a proper Brunzell analysis as mandated by

                                             Page 11 of 14
     Case 2:18-cv-00187-JAD-GWF Document 35 Filed 04/19/19 Page 12 of 14


     Nevada precedent, Carney’s bloated attorney’s fees are unreasonable under such an analysis.
 1
     Here, the character and the difficulty of the work performed and the work actually performed by
 2

 3   the attorney are relatively simple. The character of the work performed is essentially the litigation

 4   of two motions, a motion to dismiss for lack of personal jurisdiction and a motion for attorney’s

 5   fees. The character and content of the work for a motion to dismiss for lack of personal
 6
     jurisdiction are fundamental legal concepts commonly taught to first year law students. It should
 7
     also be noted that this work was not document intensive due to the fact that the motion is that of
 8
     a motion to dismiss before any discovery has been conducted in the matter. There is no need to
 9
     review hundreds or thousands of pages of discovery documents that would be required for a
10

11   motion for summary judgment or other similar motion. It is also highly likely that Carney’s

12   attorney’s have conducted such research in the past and can draw from forms prepared in the
13   past. The second motion is a motion for attorney’s fees. Similar to the motion to dismiss for lack
14
     of personal jurisdiction, a motion for attorney’s fees is not a relatively difficult motion to prepare.
15
     The legal issues are straightforward, and the motion is not document intensive just as the motion
16
     to dismiss. Thus, $61,336.13 in attorney’s fees for the litigation two rudimentary motions is by
17

18   no means reasonable.

19           The work performed by the attorney is also highly unreasonable. Carney’s attorneys

20   spent over 189.40 billable hours in litigating two basic motions. An analysis of Carney’s
21   attorneys’ invoices reveals the following: 4.5 billable hours were dedicated to the preparation of
22
     a waiver of service and a pro hac vice application; 31.3 billable hours dedicated to research for
23
     the motion to dismiss; 53.9 billable hours were dedicated to strategizing, preparing, and
24
     reviewing the motion to dismiss; 20.8 billable hours were dedicated to strategizing, preparing,
25

26   and reviewing reply in support of motion to dismiss; 18.1 billable hours dedicated to research

27   for the motion for attorney’s fees; and 19.8 billable hours dedicated to preparing, reviewing,

28   and revising motion for attorneys’ fees. It should be noted that these numbers do not include

                                               Page 12 of 14
     Case 2:18-cv-00187-JAD-GWF Document 35 Filed 04/19/19 Page 13 of 14


     more than 40 billable hours of miscellaneous matters. This number shocks the conscience in its
 1
     breadth and scope for simply preparing two rudimentary motions. Should the Court be inclined
 2

 3   to grant attorney’s fees, the Court should deny Carney’s attorneys’ fees entirely, or alternatively,

 4   the Court should limit Carney’s attorney’s fees to a reasonable amount.

 5      IV.      CONCLUSION
 6
              For the foregoing reasons, Plaintiffs respectfully requests that the Court deny CARNEY’s
 7
     Motion to Dismiss in its entirety as it is without merit. Alternatively, if the Court is inclined to
 8
     grant attorney’s fees in this matter despite the lack of any findings that would support a
 9
     “groundless” conclusion, Plaintiffs respectfully request that Carney’s attorney’s fees be denied
10

11   entirely or limited because said fees are unreasonable.

12            DATED this 19th day of April, 2019.
13
                                                    LAW OFFICES OF P. STERLING KERR
14

15                                                  By:/s/ George Robinson, Esq.
                                                        P. STERLING KERR, ESQ.
16                                                      Nevada Bar No. 3978
                                                        GEORGE ROBINSON, ESQ.
17                                                      Nevada Bar No. 9667
                                                        LAW OFFICES OF P. STERLING KERR
18                                                      2450 St. Rose Parkway, Suite 120
19                                                      Henderson, Nevada 89074
                                                        Telephone No. (702) 451–2055
20                                                      Facsimile No. (702) 451-2077
                                                        Email: sterling@sterlingkerrlaw.com
21                                                      Email: george@sterlingkerrlaw.com
                                                        Attorneys for Plaintiff
22

23

24

25

26
27

28

                                             Page 13 of 14
     Case 2:18-cv-00187-JAD-GWF Document 35 Filed 04/19/19 Page 14 of 14



 1                                     CERTIFICATE OF SERVICE
 2
            The undersigned hereby certifies on April 19, 2019, a true and correct copy of
 3   OPPOSITION TO DEFENDANT SCOTT CARNEY’S MOTION FOR ATTORNEY’S
 4   FEES AND COSTS was served to the following at their last known address(es), facsimile

 5   numbers and/or e-mail/other electronic means, pursuant to:

 6
            ___X___        BY E-MAIL AND/OR ELECTRONIC MEANS: addressees (s)
 7                         having consented to electronic service, I via e-mail, Electronic Service
                           through the Court’s electronic filing system, or other electronic means to
 8                         the e-mail address(es) of the addressee(s).
 9          Adam Wolek
            Taft Stettinius & Hollister
10
            111 E. Wacker Drive, Suite 2800
11          Chicago, IL 60601
            awolek@taftlaw.com
12
            Daniel McNutt
13          McNutt Law Firm
14          625 South 8th St.
            Las Vegas, NV 89101
15          drm@mcnuttlawfirm.com

16                                        /s/ Lisa Peters
                                          _________________________________
17                                        An employee of the LAW OFFICES OF
18                                        P. STERLING KERR

19

20

21

22

23

24

25

26
27

28

                                           Page 14 of 14
